Title: To James Madison from John Steele, 24 March 1806 (Abstract)
From: Steele, John
To: Madison, James


                    § From John Steele. 24 March 1806, Natchez. “The office of Collector for the Port of Natchez being vacant, or about to be so, I do myself the pleasure of mentioning to you Mr. William Scott as a proper person to fill it. Mr. Scott is amiable & Respectable in his private relations and Character, and was reputable as an officer in the regular Troops of the United States: May I solicit your influence with the President in procuring for him the appointment? in doing which you will promote the interest of a man of merit, and confer a Singular favor.”
                